Title: César Moreau to James Madison, 5 April 1830
From: Moreau, César
To: Madison, James


                        
                            
                                Monsieur,
                            
                            
                                
                                    Paris (24, Place Vendôme),
                                
                                le 5 Avril 1830.
                            
                        
                        
                        
                        Je me félicite d’être appelé à l’honneur de vous informer que la Société Française de Statistique Universelle
                            a décidé que vous serez prié d’accepter le titre de Membre non-resident de cette Société, et que ses Statuts vous seraient
                            adressés.
                        Cette décision a été prise sur le vœu exprimé par plusieurs des Membres de la Société, et ultérieurement
                            appuyée par un Rapport spécial du Conseil d’Administration.
                        Instituée pour contribuer au bien être de l’humanité, en accelérant les progrès de toutes les connaissances
                            utiles, la Société de Statistique Universelle attache le plus grand prix à compter dans son sein les personnes
                            recommandées par leurs travaux ou par la protection qu’elles accordent aux Sciences et aux Arts: sous ce double rapport
                            l’opinion publique vous a, Monsieur, designé aux suffrages de la Société.
                        Je dois ajouter que, conformement aux Statuts, le Diplôme de Membre ne pourrait vous être adressé, Monsieur,
                            si vous n’adhériez par écrit a votre élection. J’ose donc espérer que vous voudrez bien me mettre à même de placer bientôt
                            votre réponse sous les yeux des Membres de la Société.
                        Heureux d’être en cette circonstance l’organe de la Société de Statistique Universelle, je vous prie d’agréer
                            les sentimens de la haute considération avec laquelle j’ai l’honneur d’être Monsieur, Votre tres=humble et tres=obéissant
                            Serviteur, Le Président du Bureau d’Admministration,
                        
                        
                            
                                César Moreau
                            
                        [The following translation has not been confirmed by an authoritative foreign language translator:]
                        I am happy to be called to the honor of informing you that the French Society for Universal Statistics has
                            decided that you be asked to accept the title of Nonresident Member of that Society, and that its Bylaws will be sent to
                            you.
                        This decision has been made on the wish expressed by several Members of the Society, and later supported by a
                            special Report of the Council of Administration.
                        Founded to contribute to the welfare of humanity, by speeding the progress of all useful knowledge, the
                            Society for Universal Statistics attaches the greatest value to counting among its members the persons recommended by
                            their work or by the protection they accord to the Sciences and the Arts: under this double relation public opinion has
                            designated you, Sir, to the votes of the Society.
                        I must add that, according to the Bylaws, the diploma of Member could not be sent to you, Sir, if you did not
                            agree in writing to your election. I have therefore to hope that you would please enable me to place your answer before
                            the eyes of the Members of the Society soon.
                        
                        
                    